 


109 HCON 174 IH: Expressing the sense of the Congress regarding fertility issues facing cancer survivors.
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 174 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mrs. Myrick (for herself, Mrs. Capps, Mr. Israel, Ms. Pryce of Ohio, Ms. Eshoo, Ms. DeLauro, Mrs. Lowey, Mr. Waxman, Mr. Higgins, Mr. Bishop of Georgia, Mr. Marshall, and Ms. Baldwin) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress regarding fertility issues facing cancer survivors. 
 
Whereas there are more than 10,000,000 cancer survivors in the United States, and approximately 1,000,000 of those survivors were diagnosed during their reproductive years; 
Whereas approximately 130,000 people under the age of 45 are diagnosed with cancer each year; 
Whereas up to 90 percent of patients diagnosed with cancer under the age of 45 will undergo potentially sterilizing treatments, such as surgery, chemotherapy, or radiation; 
Whereas survivorship rates have dramatically increased so that 71 percent of patients who are diagnosed with cancer under the age of 45 can expect to live at least five years beyond the diagnosis of their disease; 
Whereas long-term consequences of cancer treatment are of increasing concern to patients since they are increasingly likely to survive their cancer; 
Whereas the diagnosis of infertility can be as devastating for many patients as the cancer diagnosis itself; 
Whereas successful fertility preservation options for men and women exist and include: sperm banking, oocyte (egg) freezing, and ovarian and testicular tissue freezing; 
Whereas many cancer patients have the option of taking steps to preserve their fertility before their potentially sterilizing cancer treatment begins; 
Whereas many patients do not take steps to preserve their fertility before treatment because they are not informed by their health care professionals that their fertility is at risk, or, if they are informed of the risk, they are generally not counseled on their fertility preservation options; 
Whereas unrelated factors such as marital status or poor prognosis should not preclude certain patients from being informed about their fertility risks and options; and 
Whereas the 2003–2004 President’s Cancer Panel Report recognized that comprehensive written and verbal information regarding fertility side effects and fertility preservation options for all reproductive-age patients should be provided before treatment: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)cancer-related infertility is a serious quality of life issue for reproductive-age cancer patients; 
(2)national and community organizations should be recognized and applauded for their work in promoting awareness of the risks of infertility and fertility preservation options for cancer survivors; 
(3)the medical community should increase its efforts to ensure that discussions about the risk of infertility and fertility preservation options are an integral part of pretreatment planning and consent for treatment for all reproductive-age patients; and 
(4)the Federal Government, acting through the National Institutes of Health, should endeavor to— 
(A)encourage research that will strengthen fertility preservation technologies for cancer patients; 
(B)continue to consider ways to improve access to fertility preservation options for cancer patients; and 
(C)endeavor to raise awareness about the fertility side effects and fertility preservation options for cancer patients.   
 
 
